DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/09/2021 has been entered.  Claims 1-2, 7, 10, 15-16 have been amended. Claim 14 has been canceled.  New claims 18-21 have been added.  Accordingly, claims 1-13 and 15-21 are currently pending in the application.  
Applicant's amendments to claims 1, 7, 10, and 16 have overcome the claim objections previously set forth in the Office Action mailed 10/05/2021.  Applicant's amendments to the claim 1 have overcome the 102 rejection in view of So (WO 2015/135434A1 - of record) previously set forth in the Office Action mailed 10/05/2021. Applicant's amendments to the claim 15 have overcome the 103 rejection in view of So (WO 2015/135434A1 - of record) in view of Craig (WO 2015/057886A1 - of record) previously set forth in the Office Action mailed 10/05/2021.

Reasons for Allowance
Claims 1-13 and 15-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to 3D print material shut-off apparatus as instantly claimed is that while the prior art So (WO 2015/135434A1 - of record) teaches a discharge opening isolator in a first region of a 3D printer; a print material hopper movable relative to the discharge opening isolator between at least the first region of the 3D printer and a second region of the 3D printer adjacent the first region, the print material hopper including a discharge opening at a bottom portion of the 
Regarding claim 15, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to 3D print material shut-off apparatus as instantly claimed is that while the prior art So (WO 2015/135434A1 - of record) in view of Craig (WO 2015/057886A1 - of record) teaches a print material hopper including a discharge opening to dispense a print material; a printer belt, the print hopper being in a fixed position relative to the printer belt; and a discharge opening isolator carried by the printer belt, the discharge opening isolator including a gap formed between a first end of the discharge opening isolator and a second end of the discharge opening isolator opposite the first end in a direction of travel of the printer belt, the printer belt to move the discharge opening isolator relative to the discharge opening of the print material hopper, it does not teach or suggest that the discharge opening isolator to allow print material to dispense from the print material hopper in response to the gap of the discharge opening isolator being in alignment with the discharge opening of the print material hopper, the discharge opening isolator to prevent print material from dispensing from the print material hopper in response to the discharge opening isolator being in abutment with the discharge opening of the print material hopper.
Claims 2-13 and 16-21 are allowed because the claims are dependent upon allowable independent claims 1 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743       

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743